Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 1 of 27 PageID 271




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

JOSE J. AYALA, JR., on behalf of
himself and as representative of
other class members similarly
situated,

     Plaintiff,
v.                                                 Case No. 6:20-cv-1625-RBD-GJK

NISSAN NORTH AMERICA, INC.
d/b/a NISSAN USA,

     Defendant.



                         REPORT AND RECOMMENDATION

      This cause came on for consideration without oral argument on the

following motion:

      MOTION: DEFENDANT’S MOTION TO DISMISS AND
              MEMORANDUM OF LAW IN SUPPORT (Doc. No.
              13)

      FILED:        October 20, 2020



      THEREON it is RECOMMENDED that the Motion be GRANTED
      in part and DENIED in part.

      I.     BACKGROUND.

      On September 3, 2020, Plaintiff Jose J. Ayala, Jr. (“Ayala”) filed a class action

Complaint (the “Complaint”) against Defendant Nissan North America, Inc.
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 2 of 27 PageID 272




d/b/a Nissan USA (“Nissan”) under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq. and Florida’s Minimum Wage Act (“FMWA”), Fla. Stat. §

448.110. 1 Doc. No. 1. The class alleged includes all automobile service persons

who worked for Nissan in Florida who were compensated under an unlawful

“piece-rate” or “flat-rate” compensation program and who were not compensated

at their regular hourly rate for all hours worked, not compensated at the statutory

minimum wage, or not compensated for overtime for all hours worked in excess

of forty hours in a workweek (“Class Members”). Doc. No. 1 at ¶¶ 4, 7, 8. The

Class Period is January 2014 to the entry of judgment. Id. at ¶ 5.

        Ayala alleges a myriad of claims against Nissan stemming from his

compensation as an automobile service technician. Doc. No. 1. Ayala alleges: a

failure to pay a promised wage of approximately $26 an hour; arbitrary deductions

from his pay; fraud; use of a piece rate system that failed to properly compensate

him at minimum wage, and in weeks in which he worked over forty hours per

week a failure to pay overtime wages; failure to sufficiently compensate for off the

clock hours; and a failure to reimburse him for his purchase of equipment and

supplies used in his work that either caused his wages to fall below minimum

wage, caused his wages to fail to properly account for overtime, or failed to reach




1
 At this stage in the case, all of Ayala’s allegations are taken as true; therefore, all the facts herein
are taken from the Complaint. See Murphy v. F.D.I.C., 208 F.3d 959, 962 (11th Cir. 2000).



                                                  -2-
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 3 of 27 PageID 273




the $26 an hour promised rate. 2 Id. at ¶¶ 40, 42-47, 49, 52, 53-54, 56-58, 61-63, 91.

The thrust of Ayala’s claims is that certain compensation practices at his dealership

and others, both individually and collectively, have caused violations of the FLSA

and FMWA.         Id.   Ayala alleges that Nissan, as his employer, is the party

responsible for these violations because Nissan hired Ayala and other Class

Members in Florida to perform duties as automobile service technicians on behalf

of Nissan. Id. at ¶¶ 39, 73. Ayala alleges causes of action for violations of the FLSA

and FMWA; improper kickbacks in violation of 29 C.F.R. § 531.35; failure to

properly maintain payroll records under the FLSA; and unjust enrichment. Doc.

No. 1.

         Nissan, an automobile manufacturer, sells Nissan and Infiniti brand motor

vehicles through a network of approximately 1,082 Nissan and 211 Infiniti dealers

in the United States. Id. at ¶23.          These dealerships also provide a variety of

maintenance and repair services to Nissan’s customers. Id. at ¶24.                       Nissan

manages its business by engaging in “joint venture” relationships with various

independent business entities that “manage the day to day operation of a

dealership, under the direction and control of Nissan.” Id. at ¶25.




2These factual allegations are incorporated into every count of the Complaint. Doc. No. 1 at ¶¶69,
99, 109, 127. With respect to Ayala’s allegations at paragraphs 61 and 62, which are incorporated
into every count, Ayala seeks unpaid wages at a promised rate of pay, and claims fraud for failure
to satisfy that promised wage. Id. at ¶¶ 61, 62, 69, 99, 109, 127.



                                               -3-
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 4 of 27 PageID 274




      Nissan enters into dealership agreements with these independent business

entities that outline the financial terms of the relationship, the purchase and sale

of Nissan vehicles and services, the terms and conditions for the operation of the

dealership, termination of the business relationship, and the control of corporate

policies. Id. at ¶¶26, 27. Plaintiff attaches an “exemplar” of such an agreement

that was executed in Indiana. Doc. No. 1-1. Nissan retains “absolute control” of

all corporate policies, including “but not limited[, to] human resources, employee

benefits and . . . compensation policies and procedures . . . related to all employees

of each dealership.”     Id. at ¶27b.     Nissan “provides and controls service

departments at their agents’/representatives’ respective locations where

automobiles are serviced, maintained, and/or repaired.” Id. at ¶38.

      Class Members work under a “piece rate” or “flat rate” pay system where

employees are paid a fixed rate for each unit produced or service performed. Id.

at ¶40. The rate of pay for this work varies by the task performed and whether the

service is “warranty-paid” or “customer-paid,” with higher rates being paid for

“customer-paid” work. Id. at ¶¶40, 45, 47. Further, under Nissan’s piece rate

compensation system, which pays only for repair-related tasks, Class Members are

not compensated for non-repair tasks including cleaning, training, traveling to

offsite locations for Nissan business, reviewing service orders, and completing

invoices. Id. at ¶¶42, 44. Class Members’ total hours on the job are not properly



                                         -4-
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 5 of 27 PageID 275




documented, Class Members are not reimbursed for tools purchased to fulfill their

required duties, and Nissan arbitrarily deducts from class members’ paychecks

without documentation. Id. at ¶¶44, 57, 58. The failure to reimburse Class

Members for the purchase of their tools is effectively a kickback to Nissan. Id. at

¶56. Although Class Members enter agreements to be paid a certain amount of

dollars per hour, about $26, they are never actually compensated the promised

hourly wage. Id. at ¶¶44e, 91. Instead, Nissan fraudulently promises a specific

competitive wage knowing it has no intention of paying this amount. Id. at ¶¶61,

62. Nissan, and its agents/representatives, are aware of and materially participate

in the implementation of this unfair wage compensation system. Id. at ¶63.

      In Count I for violation of the FLSA, Ayala alleges Nissan is an employer

within the meaning of 29 U.S.C. § 203(d). Id. at ¶75. Nissan is an enterprise that

had an annual gross volume of business done of not less than $500,000.00. Id. at

¶¶74, 76.   Class Members were employees of Nissan.            Id. at ¶77.    Nissan

determines the nature and amount of compensation paid to the Class Members.

Id. at ¶78. Class Members worked hours that were not compensated at the

minimum wage, and hours in excess of 40 hours per week that were not

compensated at an overtime rate. Id. at ¶¶88, 89, 90, 91, 92. Nissan’s actions were

willful. Id. at ¶¶93, 95, 96. In Count II, Ayala alleges that the same willful actions




                                         -5-
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 6 of 27 PageID 276




and failure to pay Class Members a minimum wage also violate the FMWA. Id.

at ¶¶99-108.

       In Count III, Ayala alleges that Nissan’s failure to compensate Class

Members for their purchase and maintenance of equipment, tools, and supplies

constitutes an unlawful kickback in violation of 29 C.F.R. § 531.35 that directly

benefits Nissan. Id. at ¶¶110-112. Class Members’ pay was arbitrarily deducted

on a regular basis without reason or description, which also constituted a kick-

back. Id. at ¶113. Class Members receive less than minimum wage in violation of

the FLSA and FMWA because the kickbacks effectively reduce the wages owed to

them during a pay period to below minimum wage. Id. at ¶115. Class Members

“were damaged to the extent that they did not enjoy the earned benefits of their

whole paycheck.” Id. at ¶116. Count III seeks reimbursement for all amounts paid

by Class Members. 3 Id. at ¶117.

       Count V is a claim for unjust enrichment. Id. at ¶¶127-131.              Ayala alleges

Nissan was enriched by its failure to compensate Class Members for work that was

conducted, specifically when Class Members worked several hours for which they

were not lawfully compensated and when Nissan unlawfully retained profits and

revenue associated with the work performed by Class Members. Id. at ¶ 129.



3Ayala voluntarily dismissed Count IV, a claim for failure to properly maintain records under 29
C.F.R. § 516.12, without prejudice. Doc. Nos. 22; 26.




                                              -6-
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 7 of 27 PageID 277




Ayala also alleges that Nissan benefitted from the tools provided by Class

Members to complete their work. Id. at ¶¶128, 130.

       Ayala’s concluding Prayer for Relief seeks an award to Class Members of

unpaid wages in the amounts due to them, time worked in each work week at

minimum wage, overtime wages, liquidated damages, and punitive damages. Id.

at 23-24.

       On September 10, 2020, Ayala served a Notice of Intent to Initiate Litigation

on Nissan providing notice of his intention to sue, and claimed damages and

attorney’s fees of $300,000,000.00 on behalf of approximately 2,600 individuals for

the time period September 2015 to present. Doc. No. 13-1 at 2-5.

       On October 20, 2020, Nissan filed a Motion to Dismiss the Complaint (the

“Motion”) pursuant to Federal Rule of Civil Procedure 12(b)(6). Doc. No. 13.

Nissan argues that Ayala fails to state a claim against Nissan because he fails to

sufficiently allege an employment relationship. Id. at 1. Nissan argues Ayala

cannot state a claim for kickbacks, that Ayala asserts a class period in excess of the

statute of limitations, and Ayala applies a Rule 23 standard to the FLSA claims. Id.

at 2. Nissan claims Ayala failed to provide the requisite pre-suit notice under the

FMWA. Id. Nissan argues that the unjust enrichment claim is preempted by the

FLSA. Id. at 17. Nissan seeks attorney’s fees as a sanction for the bad faith filing

of this action. Id. at 18.



                                         -7-
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 8 of 27 PageID 278




      Nissan argues that it cannot be an employer because Florida law precludes

any automobile manufacturer from selling or servicing the automobiles they

manufacture. Id. at 3 (citing Fla. Stat. § 320.645). Nissan also argues that Ayala

fails to allege the details of how Class Members were paid, specific concerns with

hours worked, and any specific instances where Ayala did not receive at least the

applicable minimum wage. Id. at 5.

      On November 3, 2020, Ayala filed a response to the Motion (the

“Response”). Doc. No. 21. In his Response, Ayala argues that Nissan’s reliance

on section 320.645, Florida Statutes, is outside the four corners of the Complaint,

that it does not establish as a matter of law that Nissan cannot be an employer

under the FLSA and FMWA, and that Ayala has sufficiently alleged Nissan was

his employer under the “economic realities” test because he alleges Nissan’s

control over the conditions of employment and the method of compensation. Id.

Ayala also claims he has sufficiently alleged direct control of the workers as

required under the joint employer theory. Id. at 5.      Ayala admits the pre-suit

notice was given after the Complaint was filed, but claims his pre-suit notice under

the FMWA is sufficient because Nissan was given the required amount of time to

respond before the Complaint was served, and because this is a class action

complaint. Id. at 14-16. Ayala claims that he has permissibly pled a claim for

unjust enrichment in the alternative to his other claims. Id. at 16-17.



                                         -8-
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 9 of 27 PageID 279




      II.    STANDARD OF REVIEW.

      “When considering a motion to dismiss for failure to state a claim, a court

must accept the allegations in the complaint as true, construing them in the light

most favorable to the plaintiff.” Murphy, 208 F.3d at 962 (11th Cir. 2000) (citing

Kirby v. Siegelman, 195 F.3d 1285, 1289 (11th Cir. 1999)). The Court is limited to

reviewing what is within the four corners of the complaint. St. George v. Pinellas

Cnty., 285 F.3d 1334, 1337 (11th Cir. 2002).

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). This standard does

not require detailed factual allegations, but does demand “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Specifically, the factual allegations, accepted as true, must “state a claim to relief

that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “Conclusory

allegations, unwarranted deductions of facts or legal conclusions masquerading

as facts will not prevent dismissal.” Ritchie v. Dolman, No. 20-cv-61047, 2020 U.S.

Dist. LEXIS 234505, at *11 (S.D. Fla. Dec. 10, 2020) (quoting Jackson v. Bellsouth

Telecomms., 372 F.3d 1250, 1262-63 (11th Cir. 2004) (citation omitted)). To state a

plausible claim for relief, the plaintiff must go beyond merely pleading the “sheer

possibility” of unlawful activity by a defendant and offer “factual content that



                                         -9-
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 10 of 27 PageID 280




 allows the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

       III.   ANALYSIS.

        The FLSA was enacted with the intent “to be a broadly remedial and

 humanitarian statute . . . to correct ‘labor conditions detrimental to the

 maintenance of the minimum standard of living necessary for health, efficiency,

 and general well-being of workers. . . .’” Dunlop v. Carriage Carpet Co., 548 F.2d

 139, 143 (6th Cir. 1977) (quoting 29 U.S.C. § 202(a) (1977)). To state an overtime

 claim under the FLSA, a plaintiff must allege sufficient facts to establish: 1) the

 defendant employed him; 2) either (a) the defendant was engaged in interstate

 commerce, or (b) the defendant is an enterprise engaged in interstate commerce;

 3) he worked over forty hours a week; and 4) the defendant did not pay him all of

 his overtime wages. See Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1277 n.68

 (11th Cir. 2008). To allege a claim for minimum wage compensation under the

 FLSA, the plaintiff must allege the first two elements listed above, and, instead of

 the last two elements, allege that the defendant did not pay him the minimum

 wage. See Kwasnik v. Charlee Family Care Servs. of Cent. Fla., Inc., No. 6:08–cv–926–

 Orl–31KRS, 2009 WL 1607809, at *3 (M.D. Fla. June 9, 2009). “In Florida, the

 FMWA expressly adopts the statutory and regulatory provisions of the FLSA.”

 Kubiak v. S.W. Cowboy, Inc., No. 3:12-cv-1306, 2014 U.S. Dist. LEXIS 80225, at *4



                                         - 10 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 11 of 27 PageID 281




 (M.D. Fla. June 12, 2014); Dix v. RCSH Operations, LLC, No. 2:20-cv-98, 2020 U.S.

 Dist. LEXIS 156169, at *6 (M.D. Fla. Aug. 28, 2020) (FMWA cause of action requires

 same allegations).

               A.     Counts I and II - FLSA and FMWA Claims

                      1.    Nissan as Ayala’s Employer

        Ayala alleges: 1) Nissan employed him; 2) that it is an enterprise engaged in

 interstate commerce with annual sales of $500,000.00; 3) he did not receive

 minimum wages due to Nissan’s piece rate compensation plan; and 4) he was not

 paid overtime wages when he worked more than 40 hours per week. Doc. No. 1

 at ¶¶ 71-77, 86, 89, 90, 92, 102-104. In support of these allegations, Ayala alleges

 he was employed as a mechanic and/or technician in the “service department at

 Nissan” from “approximately September 2009 to March of 2020.” Id. at ¶2. Ayala

 offers no other facts to support his allegation that Nissan employed him directly.

 Ayala alleges a Class Period that extends from January 2014 to entry of judgment

 in this case. Id. at ¶5.

        Ayala alleges at varying points in his Complaint that: 1) independent

 business entities own the Nissan dealerships that provide services to Nissan’s

 customers; 2) those entities handle the day-to-day operations of the service

 departments; 3) the independent business entities are engaged in a joint venture

 with Nissan; 4) the dealerships are Nissan’s franchisees; and, still elsewhere, 5) the



                                         - 11 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 12 of 27 PageID 282




 dealerships are Nissan’s agents or representatives. Id. at ¶¶23-27, 38, 63, 75. Ayala

 also alleges that Nissan exercises absolute control of the conditions of his

 employment through corporate policies and determines employees’ rate and

 method of payment. Id. at ¶¶25-27, 38.

        Ayala relies on a dealership agreement between Nissan and an independent

 business entity (the “Dealer”) in Indiana that dates back to 2012-2014 as an

 exemplar of the type of relationship contemplated between the dealerships and

 Nissan (the “Agreement”). Doc. No. 1-1. However, the Agreement appears to be

 incomplete as it encompass only the first fifteen pages of what was originally a

 fifty page document provided to another court, 4 and, regardless of length, the

 Agreement incorporates “Nissan Dealer Sales and Service Agreement Standard

 Provisions” by reference which are not included with the Agreement. Doc. No. 1-

 1 at 3 (Article Fifth). Aside from the potential incompleteness of the Agreement,

 language within the Agreement indicates that the Dealer makes its own

 independent decisions concerning the hiring and firing of its employees (Article

 Fourth (b)). Id. at 2. Additionally, an exclusivity amendment to the Agreement

 reflects that the Dealer was not precluded from offering parts, accessories, or




 4 One of the headers across the Agreement reflects it is a copy of a document submitted in another
 case, case number 4:18-cv-00075, filed on May 2, 2018. Doc. No. 1-1. The same header reflects the
 document at issue submitted in the other case was 50 pages in length. Id. Additionally, the Court
 would note that portions of the Agreement provided by Ayala are partially illegible. Id.



                                               - 12 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 13 of 27 PageID 283




 servicing for vehicles of other lines or makes so long as such services were

 incidental to the Dealer’s provision of Nissan services. Doc. No. 1-1 at 13 (B.

 Exclusivity (b)).      Ayala makes no effort to point out what language in the

 Agreement supports his allegations that he is employed directly by Nissan. Id.

 Instead, Ayala simply alleges in conclusory fashion that Nissan retains absolute

 control over all the dealerships’ policies related to all employees of each

 dealership. Id. at ¶27.

        Nissan argues that it cannot be an employer as a matter of law because

 Nissan cannot own or operate a dealership. Doc No. 13 at 8. Section 320.645(1),

 Florida Statutes, provides that no “manufacturer, or agent of a manufacturer or

 distributor . . . shall own or operate, either directly or indirectly, a motor vehicle

 dealership in this state for the sale or service of motor vehicles which have been

 or are offered for sale under a franchise agreement with a motor vehicle dealer in

 this state.” 5 Thus, Florida law prohibits Nissan from owning or operating motor

 vehicle dealerships in Florida that provide repair services. However, the fact that




 5
  Ayala argues that the Court is precluded from considering section 320.645(1), Florida Statutes,
 because it is outside the four corners of the Complaint. That argument is rejected because if it
 appears from the face of the Complaint that a statute precludes a specific cause of action, then
 dismissal may be appropriate so long as that determination does not require consideration of
 additional matters outside the four corners of the Complaint. See Crossley v. Armstrong Homes,
 Inc., No. 5:14-cv-636, 2015 U.S. Dist. LEXIS 62030, at *13 (M.D. Fla. May 12, 2015) (citing Sec’y of
 Labor v. Labbe, 319 F. App’x 761, 764 (11th Cir. 1994) (providing dismissal based on applicable
 statute of limitations appropriate as long as based on face of complaint).




                                                - 13 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 14 of 27 PageID 284




 it is unlawful for Nissan to own or operate a motor vehicle dealership, directly or

 indirectly, does not necessarily preclude a claim against Nissan as a joint employer

 under the FLSA on a motion to dismiss. Cf. Vickery v. Cumulus Broad., LLC, No.

 6:16-cv-248, 2016 U.S. Dist. LEXIS 109100, at *5 (M.D. Fla. Aug. 17, 2016) (“it is

 immaterial whether a party intended to create an employment relationship; it is

 sufficient that one person suffer or permit another to work”) (internal citation

 omitted).

       An “employer” is defined under the FLSA as “any person acting directly or

 indirectly in the interest of an employer in relation to an employee. . . .” 29 U.S.C.

 § 203(d).   A joint employment relationship may be found where one employer

 suffers, permits, or otherwise employs the employee to work, but another person

 simultaneously benefits from that work. Duarte v. Maldonado Bros., No. 13-80552,

 2014 U.S. Dist. LEXIS 166450, at *8 (S.D. Fla. Dec. 1, 2014) (citing Antenor v. D & S

 Farms, 88 F.3d 925, 929 (11th Cir. 1996)); see 29 C.F.R. § 791.2. Courts assess the

 economic reality of the relationship between the employee and the alleged

 employer or employers based on a totality of the circumstances. Layton v. DHL

 Express (USA), Inc., 686 F.3d 1172, 1177 (11th Cir. 2012).

              Courts in the Eleventh Circuit consider the following
              factors to determine whether joint employment exists: (1)
              the nature and degree of control of the workers; (2) the
              degree of supervision, direct or indirect, of the work; (3)
              the power to determine the pay rates or the methods of
              payment of the workers; (4) the right, directly or


                                         - 14 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 15 of 27 PageID 285




                indirectly, to hire, fire, or modify the employment
                conditions of the workers; (5) the preparation of payroll
                and the payment of wages; (6) the ownership of the
                facilities where work occurred; (7) performance of a
                specialty job integral to the business; and (8) investment
                in equipment and facilities.

 Aquino v. BT’s on the River, LLC, No. 20-20090, 2020 U.S. Dist. LEXIS 235174, at *7

 (S.D. Fla. Dec. 14, 2020) (quoting O’Reilly v. Art of Freedom, Inc., No. 17-21251-civ,

 2018 U.S. Dist. LEXIS 113043, at *10-11 (S.D. Fla. July 9, 2018)); Layton v. DHL

 Express (USA), Inc., 686 F.3d at 1176; Villareal v. Woodham, 113 F.3d 202, 205 (11th

 Cir. 1997); Aimable v. Long & Scott Farms, 20 F.3d 434, 438-44 (11th Cir. 1994). The

 touchstone is an alleged employee’s economic dependence on the employer.

 Freeman v. Key Largo Volunteer Fire & Rescue Dep’t, Inc., 494 F. App’x 940, 942 (11th

 Cir. 2012); Freund v. Hi-Tech Satellite, Inc., 185 F. App’x 782, 783 (11th Cir. 2006). 6



 6 The Court notes that on January 16, 2020, the Department of Labor issued a final rule, which
 took effect on March 16, 2020, that updated and revised the interpretation of joint employer status
 under the FLSA in order to “promote certainty for employers and employees, reduce litigation,
 promote greater uniformity among court decisions, and encourage innovation in the economy.”
 85 FR 2820. The newly revised rule, 29 C.F.R. § 791.2, provides that there are only four relevant
 factors for this type of joint employment, which include whether the other person: 1) hires or fires
 the employee; 2) supervises and controls the employee’s work schedule or conditions of
 employment to a substantial degree; 3) determines the employee’s rate and method of payment;
 and 4) maintains the employee’s employment records. However, whether “the employee is
 economically dependent on the potential joint employer is not relevant . . . and no factors should
 be used to assess economic dependence.” Id. § 791.2(c). To the undersigned’s knowledge the
 Eleventh Circuit has yet to address the impact of this rule, but the Southern District of New York
 has found the Department’s new interpretation arbitrary and capricious, violative of the
 Administrative Procedures Act, and vacated portions of the revised § 791.2 in a suit by seventeen
 states and the District of Columbia. See Reyes-Trujillo v. Four Star Greenhouse, Inc., No. 2021 U.S.
 Dist. LEXIS 5525, at *20-21 (E.D. Mich. Jan 12, 2021) (discussing New York v. Scalia, No. 1:20-cv-
 1689-GHW, 2020 U.S. Dist. LEXIS 163498, at *3 (S.D.N.Y. Sept. 8, 2020)).




                                                - 15 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 16 of 27 PageID 286




 No one factor is dispositive. Layton, 686 F.3d at 1177; Vickery, 2016 U.S. Dist. LEXIS

 109100, at *6 (the “Eleventh Circuit has condemned the practice of focusing on a

 single factor, such as control; rather, the district court must consider the entire

 circumstances of the work relationship.”).

       Here, there is a lack of non-conclusory factual allegations regarding the

 nature of Ayala’s employment and its connection to Nissan. While Ayala appears

 to acknowledge that independent business entities own and operate Nissan

 dealerships, he fails to allege he was employed by one of them. See Doc. No. 1 at

 ¶¶23, 24, 25. Instead, Ayala jumps directly to largely conclusory allegations that

 Nissan’s “absolute control” of the dealerships’ corporate policies “related to all

 employees of each dealership“ makes Nissan the employer of each dealership’s

 employees. Id. at ¶27.

       With respect to a potential joint employer claim, Ayala fails to provide non-

 conclusory factual allegations regarding his employment at the dealership as well

 as failing to address other factors of joint employment such as hiring, firing, and

 day-to-day operations. Federal pleading requirements require “factual content

 that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

 Thus, the lack of specific factual allegations in the Complaint runs afoul of federal

 pleading standards. See Layton v. Percepta, LLC, No. 6:17-cv-1488, 2018 U.S. Dist.



                                          - 16 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 17 of 27 PageID 287




 LEXIS 234503, at *4, 6 (M.D. Fla. Mar. 23, 2018) (finding plaintiff failed to allege

 sufficient facts to support joint employer status to cross the line from conceivable

 to plausible); Vickery, 2016 U.S. Dist. LEXIS 109100, at *6-7 (dismissing plaintiff’s

 complaint for failing to allege sufficient factual allegations under the economic

 reality test). As in Layton v. Percepta, LLC, Ayala must provide more factual

 allegations regarding the nature of his employment relationship to cross the line

 from conceivable to plausible. Thus, Ayala fails to state a claim against Nissan as

 an employer, joint or otherwise.

                    2.     Wage Claims

       In his Complaint, Ayala offers a description of how automobile service

 technicians are compensated under Nissan’s piece rate compensation system, but

 he does not provide any factual allegations regarding how that system impacted

 his regular rate of pay in a manner that violates the FLSA or FMWA. Piece rate

 work is a permissible compensation system as long as it does not run afoul of

 minimum wage and overtime pay requirements. See 29 U.S.C. § 207(g), 29 C.F.R.

 § 778.111; White v. Integrated Elec. Techs., Inc., No. 11-2186, 2013 U.S. Dist. LEXIS

 83298, at *6 n.6 (E.D. La. June 13, 2013) (the FLSA permits employers to compensate

 employees pursuant to a piece rate system under certain circumstances but an

 employer cannot use a piece rate system to avoid paying employees the federal

 minimum wage or overtime). Piece rate compensation may cover non-productive



                                         - 17 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 18 of 27 PageID 288




 hours as well. See 29 C.F.R. § 778.318(c); see also Jackson v. First Student Mgmt., No.

 3:16-cv-557, 2017 U.S. Dist. LEXIS 228082, at *10-12 (M.D. Fla. Apr. 19, 2017)

 (discussing the lack of redress for straight time or overtime gap time under the

 FLSA for other types of compensation). 7

        While a plaintiff need not plead his entire time and payroll records in the

 Complaint, the plaintiff must provide enough for the Court to conclude the claims

 are plausible. Chavez v. Frontline, No. 5:18-cv-228, 2018 U.S. Dist. LEXIS 226751, at

 *4 (M.D. Fla. Aug. 8, 2018). Here, the lack of factual allegations regarding Ayala’s

 compensation as an automobile service technician prevents the Court from

 determining whether there is a plausible claim for relief. Freeman, 494 F. App’x at

 942 (quoting Twombly, 550 U.S. at 555) (a plaintiff’s allegations must be enough to

 raise a right to relief above the speculative level); see Stafflinger v. Rtd Constrs., Inc.,

 No. 6:15-cv-1564, 2015 U.S. Dist. LEXIS 173739, at *5-6 (M.D. Fla. Dec. 14, 2015)

 (plaintiff must sufficiently allege a workweek of 40 hours of work as well as some

 uncompensated time in excess of 40 hours); Jackson, 2017 U.S. Dist. LEXIS 228082,




 7Although not raised by the parties, the Court notes there is an overtime exemption for mechanics
 primarily engaged in servicing automobiles for a nonmanufacturing establishment. 29 U.S.C. §
 213(b)(10)(A) (establishing an overtime exemption for “any . . . mechanic primarily engaged in
 selling or servicing automobiles. . . if he is employed by a nonmanufacturing establishment
 primarily engaged in the business of selling such vehicles to ultimate purchasers.”); see Viart v.
 Bull Motors, Inc., 149 F. Supp. 2d 1346, 1349-51 (S.D. Fla. 2001). Generally, the application of an
 exemption under the FLSA is pled as an affirmative defense. Lange v. Tampa Food & Hosp., Inc.,
 2021 U.S. Dist. LEXIS 32199, at *35 (M.D. Fla. Feb. 22, 2021).




                                                - 18 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 19 of 27 PageID 289




 at *15 (while every class member need not satisfy Rule 8’s pleading requirements,

 every named plaintiff who elects to file suit must).     Here, Ayala has failed to

 satisfy Rule 8’s pleading requirements.

       Similarly, Ayala alleges that Nissan arbitrarily took improper deductions

 from his paycheck, but does not describe what those deductions were, does not

 explain why they were improper, and does not connect those deductions with a

 failure to be paid minimum or overtime wages. Doc. No. 1 at ¶57. Ayala also fails

 to provide factual support for his claims of fraud, which have heightened factual

 pleading requirements, and which have been incorporated into every count of the

 Complaint. Id. at ¶¶61, 62; Fed. R. Civ. P. 9(b) (in allegations of fraud or mistake,

 a party must state with particularity the circumstances constituting fraud or

 mistake); see Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)

 (particularity rule serves important purpose in alerting defendants to the precise

 misconduct with which they are charged, simply alleging fraud is insufficient). A

 complaint should set forth precisely what statements were made in what

 documents or the oral representations or omissions, the time and place the

 statements or omissions were made, and the person responsible for making them,

 the content and the manner in which they misled the plaintiff, and what the

 defendant obtained as a consequence. Id. Thus, Ayala fails to state a claim for

 unpaid minimum and overtime wages under the FLSA and the FMWA.



                                           - 19 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 20 of 27 PageID 290




                              3.     Statute of Limitations

        Under the FLSA, the statute of limitations is two years, three years if the

 violation was willful. 29 U.S.C. § 255(a). The FMWA has a four year statute of

 limitations, five years if the violation is willful. Fla. Stat. § 95.11(2) (d), (3)(q).

 Dismissal on statute of limitations grounds is appropriate only if it is apparent

 from the face of the Complaint that the claim is time-barred. Crossley v. Armstrong

 Homes, Inc., No. 5:14-cv-636, 2015 U.S. Dist. LEXIS 62030, at *13 (M.D. Fla. May 12,

 2015) (citing Sec’y of Labor v. Labbe, 319 F. App’x 761, 764 (11th Cir. 1994)).

        The Complaint alleges a Class Period that extends back to January 2014, over

 six years before the Complaint was filed. Doc. No. 1 at ¶5. The Complaint alleges

 Nissan’s violations are willful. Id. at ¶¶93, 95, 96. Thus, any claims under the

 FLSA and FMWA would be time-barred to the extent they exceed the applicable

 three year and five year statutes of limitations absent any other justification for

 extending the limitations periods. 8

                       4.     Scope of Relief

        The FLSA and FMWA only provide relief for the failure to receive statutory

 minimum wages and, with respect to the FLSA, overtime wages. McDaniel v.

 Trend Aviation, LLC, No. 6:17-cv-193, 2017 U.S. Dist. LEXIS 62202, at *4 (M.D. Fla.



 8Ayala offers no argument in response to Defendant’s arguments on this point except to suggest
 they should have been included in a motion to strike instead of a motion to dismiss. Doc. No. 21
 at 13.



                                                - 20 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 21 of 27 PageID 291




 Apr. 24, 2017); see 29 U.S.C. § 216(b). Ayala’s FLSA and FMWA claims both

 incorporate allegations regarding a failure to pay the Class Members’ agreed upon

 hourly rates in addition to his claims for minimum and overtime wages. Doc. No.

 1 at ¶¶ 44e, 61, 62. Thus, on the face of the Complaint, the relief Ayala seeks

 exceeds the scope of relief available under the FLSA and FMWA.

                     5.     Presuit Notice Under FMWA

       Section 448.110(6)(a), Florida Statutes, provides that:

              prior to bringing any claim for unpaid minimum wages
              pursuant to [448.110], the person aggrieved shall notify
              the employer alleged to have violated this section, in
              writing of an intent to initiate such an action. The notice
              must identify the minimum wage to which the person
              aggrieved claims entitlement, the actual or estimated
              work dates and hours for which payment is sought, and
              the total amount of the alleged unpaid wages through
              the date of the notice.

 (Emphasis added.) Thus, as a condition precedent to filing suit under the statute,

 a person must first deliver pre-suit notice to the employer. Griffith v. Landry’s, Inc.,

 No. 8:14-cv-3213, 2017 U.S. Dist. LEXIS 223637, at *12 (M.D. Fla. Nov. 22, 2017).

 While the court in Griffith suggests that class action claimants need not comply

 with section 448.110’s presuit notice requirements (id. at *13-14), other courts have

 found that failure to comply with the statute constitutes a failure to satisfy a

 condition precedent to filing suit. See Johnson v. Nobu Assocs. S. Beach, LP, No. 10-

 21691, 2011 U.S. Dist. LEXIS 19483, at *10 (S.D. Fla. Feb. 4, 2011) (the statutory



                                          - 21 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 22 of 27 PageID 292




 language is clear that a pre-suit notice is required prior to allowing an aggrieved

 person to bring a claim for unpaid wages); Fraser v. Envtl. Tracing, LLC, No. 1:20-

 cv-22479, 2020 U.S. Dist. LEXIS 132550, at *3 (S.D. Fla. July 24, 2020) (where a

 claimant does not send the required notice before filing a complaint, dismissal of

 the claim is appropriate because a condition precedent has not been performed).

       Section 448.110 states that notice shall be provided before bringing any claim

 for unpaid wages. Fla. Stat. § 448.110(6)(a).       Ayala admits in his Response he

 provided notice to Nissan after initiating suit. Doc. Nos. 13-1; 21 at 14. Further,

 the Complaint does not allege compliance with the pre-suit notice requirements of

 section 448.110. Doc. Nos. 1, 13. Thus, the Court finds that Ayala has failed to

 satisfy a condition precedent under the FMWA.

       For the foregoing reasons, it is recommended that Counts I and II for

 violations of the FLSA and FMWA be dismissed without prejudice and with leave

 to amend within thirty days of the Court’s order, in part so that Ayala has

 sufficient time to comply with the presuit notice requirements of section 448.110.

 See Fraser, 2020 U.S. Dist. LEXIS 132550, at *4 (citing Villfana v. Feeding S. Fla., Inc.,

 No. 13-60760-civ, 2013 U.S. Dist. LEXIS 82603, at *15-16 (S.D. Fla. June 12, 2013)

 (dismissing without prejudice and giving thirty days to comply with pre-suit

 notice requirement and, if necessary, file an amended complaint).




                                           - 22 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 23 of 27 PageID 293




               B.      Count III - 29 C.F.R. § 531.35

        The FLSA does not create a separate cause of action for reimbursement of

 equipment costs or tools of the trade, instead, the deductions are considered in the

 context of minimum wages to be paid. See Carter v. Rasier-Ca, LLC, No. 17-cv-

 00003, 2017 U.S. Dist. LEXIS 150349, at *9 (N.D. Cal. Sept. 15, 2017); Dix, 2020 U.S.

 Dist. LEXIS 156169, at *10 (citing 29 C.F.R. § 531.35). “The FLSA does not require

 the employer to add the costs of the tools onto the regular wages, but only to

 reimburse the worker up to the point that the minimum wage is met.” Id. at *10-

 11 (citing Arriaga v. Fla. Pac. Farms, LLC, 305 F.3d 1228, 1237 n. 11 (11th Cir. 2002)).

        The Complaint alleges that Nissan failed to reimburse Class Members for

 equipment and supply purchases which resulted in improper kickbacks and that

 due to those kickbacks “Class Members received less than minimum wage pay, in

 violation of the [FLSA and FMWA] when the kickbacks effectively reduce wages

 owed to them during a pay period below minimum wage.” Id. at ¶ 115. However,

 Ayala also seeks relief for the entirety of the kickbacks and improper deductions,

 which is beyond the scope of the minimum wage provisions of the FLSA and

 FMWA. 9 Ayala cannot maintain an independent cause of action under 29 C.F.R.


 9 Ayala makes the following claim for relief: “As a direct and proximate result of the kickbacks
 described about and throughout this Complaint, Class Members were damaged to the extent that
 they did not enjoy the earned benefit of their whole paycheck, without any kickbacks to Nissan.”
 Doc. No. 1 at ¶116. “WHEREFORE, Plaintiff and those similarly situated are entitled to receive
 compensation kicked-back to the employer, which was unlawfully taken, plus interest, attorneys’
 fees, and cost, including any other remedy provided and applicable under law.” Id. at ¶117.



                                              - 23 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 24 of 27 PageID 294




 § 531.25 to recoup all equipment and supply expenses paid for Defendant’s benefit

 because the relief is beyond that available under the FLSA and FMWA. Ayala’s

 claims for reimbursement of all such expenses must be dismissed. 10 Thus, it is

 recommended that Count III be dismissed without prejudice.

                C.      Count V - Unjust Enrichment

        In Florida, to state a claim for unjust enrichment, a plaintiff must allege: (1)

 plaintiff has conferred a benefit on defendant; (2) defendant voluntarily accepted

 and retained that benefit; and (3) the circumstances are such that it would be

 inequitable for defendant to retain that benefit without paying the value thereof.

 Virgilio v. Ryland Grp., Inc., 680 F.3d 1329, 1337 (11th Cir. 2012) (citing Fla. Power

 Corp. v. City of Winter Park, 887 So. 2d 1237, 1241 n.4 (Fla. 2004)). Unjust enrichment

 is equitable relief that is available when there is no adequate remedy at law.

 Fernandez v. CheckAltEras, Inc., No. 20-cv-22746, 2020 U.S. Dist. LEXIS 160321, at

 *14 (S.D. Fla. Aug. 28, 2020).

        Section 216 of the FLSA is the exclusive remedy for enforcing rights created

 under the Act. 29 U.S.C. § 216. “As a matter of law, [a] plaintiff cannot circumvent


 10Ayala’s allegations in this regard also suffer from the same deficiency as those in his FLSA and
 FMWA claims in that there are no factual allegations supporting the conclusory allegations of
 purchases of equipment or supplies, their use in his employment, how their use benefitted his
 employers, or instances in which the failure to reimburse such expenses resulted in him not
 receiving minimum or overtime wages. Again, Ayala’s sole reliance on conclusory allegations
 without a connection to the factual basis to support such allegations fails to bridge the gap
 between speculative and plausible claims. Freeman, 494 F. App’x at 942 (quoting Twombly, 550
 U.S. at 555).



                                               - 24 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 25 of 27 PageID 295




 the exclusive remedy prescribed by Congress by asserting equivalent state law

 claims in addition to [an] FLSA claim.” Bule v. Garda CL Se., Inc., No. 14-21898,

 2014 U.S. Dist. LEXIS 95618, at *5 (S.D. Fla. July 11, 2014) (quoting Tombrello v. USX

 Corp., 763 F. Supp. 541, 545 (N.D. Ala. 1991)); see Fernandez, 2020 U.S. Dist. LEXIS

 160321, at *14 (quoting Garcia v. Nachon Enters., Inc., 223 F. Supp. 3d 1257, 1286

 (S.D. Fla. 2016) (“Where a plaintiff’s state law claims are merely the FLSA claims

 recast in state law terms, those state law claims are preempted by the FLSA.”).

 However, “[c]ourts in the Eleventh Circuit have found that the determination of

 whether the FLSA preempts a claim for unjust enrichment is premature at the

 motion to dismiss stage, as it is dependent on the nature of the state-law claim.”

 Hyskaj v. New York New York Pizza, LLC, No. 8:18-cv-397, 2018 U.S. Dist. LEXIS

 223380, at *9 (M.D. Fla. Nov. 14, 2018).

       Ayala’s unjust enrichment claim largely relies upon the same allegations as

 his FLSA and FMWA claims; Ayala makes no distinguishable allegations.

 However, Ayala does seek relief that is distinct from what is available under the

 FLSA and FMWA in that he seeks full reimbursement for equipment and supply

 purchases. At this stage, particularly given the paucity of factual allegations, the

 Court cannot completely discount that Ayala may be able to maintain a separate

 unjust enrichment claim against Nissan for unreimbursed expenses and

 equipment purchases, but the current cause of action for unjust enrichment is



                                            - 25 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 26 of 27 PageID 296




 insufficiently pled. See Hyskaj, 2018 U.S. Dist. LEXIS 223380, at *9-10. Thus, it is

 recommended that Count V be dismissed without prejudice.

              D.     Sanctions

       Nissan seeks sanctions under the Court’s inherent authority. Doc. No. 13 at

 18. The Court’s inherent power to sanction “is both broader and narrower than

 other means of imposing sanctions.” Chambers v. NASCO, Inc., 501 U.S. 32, 46

 (1991). The court must exercise its inherent power with “restraint and discretion.”

 Id. at 44. A court’s inherent power to sanction allows it to “assess attorney’s fees

 when a party has acted in bad faith, vexatiously, wantonly, or for oppressive

 reasons.” Id. at 45-46 (internal quotation marks omitted). Thus, “[t]he key to

 unlocking a court’s inherent power is a finding of bad faith.” Barnes v. Dalton, 158

 F.3d 1212, 1214 (11th Cir. 1998). When considering sanctions under the court’s

 inherent power, the threshold of bad faith conduct “is at least as high as the

 threshold of bad faith conduct for sanctions under § 1927.” Amlong & Amlong, P.A.

 v. Denny’s, Inc., 500 F.3d 1230, 1252 (11th Cir. 2006); 28 U.S.C. § 1927. “Bad faith is

 an objective standard that is satisfied when an attorney “knowingly or recklessly

 pursues a frivolous claim or engages in litigation tactics that needlessly obstruct

 the litigation of non-frivolous claims.” Id. at 1242.

       Nissan also filed a separate motion for sanctions under Rule 11, 28 U.S.C. §

 1927, and the Court’s inherent authority on the same grounds. Doc. No. 27. On



                                          - 26 -
Case 6:20-cv-01625-RBD-GJK Document 32 Filed 03/11/21 Page 27 of 27 PageID 297




 March 8, 2021, the Court denied that motion as premature. Doc. No. 31. Similarly,

 the Court also views this request for sanctions as premature, and, in its discretion,

 recommends denying the request without prejudice.

       IV.    CONCLUSION.

       Accordingly, it is RECOMMENDED that the Motion be GRANTED in part

 and DENIED in part as follows:

       1.     Counts I, II, III, and V be DISMISSED without prejudice;

        2.    Plaintiff be provided thirty (30) days from the date of the Court’s

              Order to file an Amended Complaint; and

        3.    The Motion be otherwise DENIED.

       Failure to file written objections to the proposed findings and

 recommendations contained in this report within fourteen days from the date of

 its filing shall bar an aggrieved party from attacking the factual findings on appeal.

       RECOMMENDED in Orlando, Florida, on March 11, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                          - 27 -
